Name: 1999/52/EC: Commission Decision of 8 January 1999 amending Decision 97/252/EC drawing up provisional lists of third-country establishments from which Member States are to authorise imports of milk and milk-based products for human consumption (notified under document number C(1998) 4540) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  trade;  processed agricultural produce
 Date Published: 1999-01-22

 Avis juridique important|31999D00521999/52/EC: Commission Decision of 8 January 1999 amending Decision 97/252/EC drawing up provisional lists of third-country establishments from which Member States are to authorise imports of milk and milk-based products for human consumption (notified under document number C(1998) 4540) (Text with EEA relevance) Official Journal L 017 , 22/01/1999 P. 0051 - 0053COMMISSION DECISION of 8 January 1999 amending Decision 97/252/EC drawing up provisional lists of third-country establishments from which Member States are to authorise imports of milk and milk-based products for human consumption (notified under document number C(1998) 4540) (Text with EEA relevance) (1999/52/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 98/603/EC (2), and in particular Article 2(1) and (4) thereof,Whereas Commission Decision 95/340/EC (3), as last amended by Decision 96/584/EC (4), determines the countries from which Member States are to authorise imports of milk and milk-based products;Whereas the health and veterinary certification requirements for imports of milk and milk-based products from the countries appearing on that list have been laid down in Commission Decision 95/343/EC (5), as last amended by Decision 97/115/EC (6);Whereas Commission Decision 97/252/EC (7), as last amended by Decision 98/394/EC (8), determines provisional lists of third-country establishments from which Member States are to authorise imports of milk and milk-based products for human consumption;Whereas the Commission has received from Iceland, Estonia and Poland lists of establishments with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its exports to the Community will be suspended;Whereas a Community inspection visit to Estonia has shown that one establishment meets the requirements laid down in Community legislation;Whereas a Community inspection visit to Poland has shown that the manufacturing processes for certain products in five establishments meet the requirements laid down in Community legislation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/252/EC is supplemented for Iceland, Estonia and Poland by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 8 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 289, 28. 10. 1998, p. 36.(3) OJ L 200, 24. 8. 1995, p. 38.(4) OJ L 255, 9. 10. 1996, p. 20.(5) OJ L 200, 24. 8. 1995, p. 52.(6) OJ L 42, 13. 2. 1997, p. 16.(7) OJ L 101, 18. 4. 1997, p. 46.(8) OJ L 176, 20. 6. 1998, p. 28.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>>TABLE>>TABLE>